Citation Nr: 1424545	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's September 2007 substantive appeal also appealed the denial of his claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and dysthymic disorder.  In an April 2009 rating decision, the VA RO in St. Petersburg, Florida granted service connection for PTSD (also claimed as dysthymic disorder) with an initial evaluation of 100 percent.  

As this is considered a full grant of the benefit sought on appeal, these issues are no longer before the Board.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

FINDING OF FACT

The Veteran does not have a right knee disability that began in service or can be linked to any established in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).       

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In the Veteran's February 2006 claim he asserted that he injured his right knee in October 1992 during active duty service in Germany and that he has a current right knee disability as a result of this injury.

In a February 2007 notice of disagreement, the Veteran noted that the December 2006 rating decision incorrectly identified his right knee as the injured knee.  The Veteran clarified that it was his left knee that was injured in service.  

In subsequent statements, including a July 2007 statement, the September 2007 substantive appeal, a January 2009 statement and an April 2009 statement, the Veteran noted that the claim of service connection for a left knee disability should be on appeal as he injured his left knee in service, and not his right knee.  

Service treatment records show that in January 1992 the Veteran complained of persistent knee pain.  The record did not identify whether the Veteran's right or left knee was injured.  

In a July 2007 VA examination, the Veteran reported that he injured his left knee in service and he reported that it continued to give him pain.  He was diagnosed with left patellofemoral syndrome.  In a September 2009 rating decision the Veteran was granted service connection for left patellofemoral syndrome with an initial evaluation of 10 percent.

The Board finds that the evidence of record indicates that the Veteran intended to file a claim for service connection for a left knee disability.  Except for his original claim, the Veteran has consistently reported that he injured his left knee in service and that he felt that the left knee disability claim should have been the claim on appeal.  The Board also notes that the Veteran has since been granted service connection for a left knee disability.

In the September 2007 substantive appeal, the Veteran noted that he felt his right knee should be granted service connection as secondary to his left knee disability.

In this regard, the Board notes that the Veteran has not provided evidence of a current right knee disability.  The Board has reviewed the Veteran's VA treatment records and has noted instances of generalized knee pain.  

In January 2006, the Veteran reported chronic right knee pain.  The Veteran was afforded x-rays, which revealed a normal right knee.  The Veteran does not have a specific diagnosis of any right knee disability.  

While the Veteran may sincerely believe that he has a right knee disability, and the VA treatment records show notations of right knee pain, the Board notes that the symptom of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a "disability" for which service connection may be granted.  A disability has not been indicated, providing evidence against this claim.  

The Board understands the Veteran's concerns and notes that while there are indications of right knee pain, the best medical evidence indicates at this time that the Veteran does not have a diagnosis of a right knee disability.  

In any event, even if the Board assumes the Veteran has a right knee disability, he has also provided no evidence to support his belief that this problem was caused by his left knee disability.  The question of whether one disability has caused another disability is a complex medical issue that is not normally capable of lay observation from the Veteran.

Accordingly, service connection for a right knee disability, on both a direct and secondary basis, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

The Board acknowledges that the Veteran was not provided a VA examination with regard to his right knee disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as noted above, the Veteran has not provided evidence that he has a diagnosed right knee disability.  Further, as noted above, the Veteran has consistently reported, aside from his original claim, that his knee injury in service affected his left knee and not his right knee.  

Based on the above, the VA is not obligated to provide a medical examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for a right knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


